DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
Claims 1-23 are pending. Claims 17-23 are withdrawn.

Response to Arguments
New rejection under 35 USC 103 as necessitated by the amendments is provided below. 
Applicant's arguments filed 8/20/2020 with respect to Hollander have been fully considered but they are not persuasive. 
Applicant argues Hollander (US 2013/0098806) teaches turbulent conditions for the distributor for mixing the solvent diluted bitumen froth in the froth settler. Applicant relies upon the following discussion: 
The plurality of openings 155 may be between three and ten openings, . . . Momentum of the solvent-diluted bitumen froth leaving the openings should be sufficient to distribute the solvent-diluted bitumen froth across the cross-section area of the settler, which can be determined experimentally. For scale modeling experiment, the inlet and vessel Renolds number, the inlet Richardson number, and the relative settling velocity of the solids components can be considered. For various scale experiment, the inlet and vessel Renolds number needs to stay adequately turbulent. Furthermore, the presence of any interface between immiscible fluids can also be considered. The Richardson number reflects the buoyancy force relative to the inertial force and should be matched at various scales of testing. The heavy water-solids-precipitated asphaltene phase causes the feed stream from the feed distributor discharge to deflect downwards, relative to the inertia force which compels it to continue in a horizontal trajectory. 

Par. 0015 (emphasis added). While the discussion around the openings teaches the momentum of the feed should be “sufficient to distribute … across the cross-section area of the settler”, this 
	Hollander is silent regarding the use of a damper with the plate distributor. This feature is known in the art as shown by West in the new rejection below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US 2013/0098806) in view of West (US 2003/0000186).
With respect to claims 1 and 7, Hollander teaches a process comprising providing a bitumen froth stream containing water, hydrocarbon and solids (0009), diluting the froth, feeding the solvent diluted bitumen froth stream into a settler vessel through an inlet, and separating the feed into a hydrocarbon phase and an aqueous phase (0009; abstract; 0014). Caustic or other surfactants may be added to the slurry to further enhance separation of the hydrocarbons from the solids and therefore may be present in the water-oil mixture (0019). The feed is distributed across the vessel using a center conduit with a horizontal distributor plate defining a plurality of openings through which the froth can be passed (0014; 006 figure 1). The froth separates into a water phase and a hydrocarbon phase and the solids fall into the water phase (0016-0017). The 
Hollander is silent regarding the use of a damper to promote less turbulent flow of the hydrocarbon stream. 
It is well known to use a damper, such as a plate or baffle, to direct or divert flow. For example, West teaches utilizing a horizontal distributor plate to reduce disturbances of the oil/water interface in a vessel (0052; e.g. figures 10-14). Figure 14 shows a horizontal plate which projects feed horizontally. In addition, an absorber/diffuser, i.e. damper, may be used to diffuse energy from the inlet stream and reduces turbulent spots in the separator caused from exiting fluid (0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a damper (diffuser) with the distributor of Hollander to aid in distribution of the flow throughout the separator while reducing turbulence and minimizing the disruption of the oil-water interface as taught in West.
With respect to claim 11, Hollander teaches distributor plate oriented in the horizontal plane at the termination of the inlet; wherein the hydrocarbon stream containing an amount of solids exits the inlet and is dispersed about the distributor plate; wherein the distributor plate distributes the hydrocarbon stream containing an amount of solids to the water/hydrocarbon interface (figure; 0014).
With respect to claim 15, the water and bitumen are mixed and produce a froth upstream of the separator. 
With respect to claim 16, Hollander is silent regarding the location of the addition of the surfactant. However, it would have been obvious to mix the surfactant with the water-bitumen . 

Claims 2-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander and West as applied to claim 1, further in view of Soane (US 2011/0309001).
With respect to claims 2-3 and 8-10, Hollander teaches the limitations discussed above, including the optional use of a surfactant. Hollander is silent regarding the interfacial tension and the ratio of surfactant to water.
Soane teaches ultra-low interfacial tension ("IFT") surfactants for application in the petroleum industry (0027). Such includes enhanced oil recovery, separation of crude oil, desalting, and bitumen extraction from oil sands including treating froth to separate solids, among others (0027-0028; 0052-0073). “When the surfactant-diluted bitumen is recovered from the water, the hydrophilic portions associated with the froth (clay, water, salts) will preferentially partition to the water phase and be separable from the bitumen.” (0053) Similarly, with respect to crude oil desalting, the surfactant aids in separation of the water and oil phases from the crude oil emulsion, with the salts moving into the water phase (0061-0063). The process includes adding the compound to an oil mixture and collecting the oil, optionally with adding additional water (0023-0024). Suitable surfactants will display very low interfacial tension with the oil feed (0027), including e.g. below 0.01 mN/m (table 1). The surfactants may be delivered in aqueous solution (0166), thus it would have been obvious to mix the surfactant with the water stream prior to contact with the hydrocarbon. The aqueous solution may have e.g. 1% surfactant by weight (0138; 0140; 0166-0167), which falls within or touches the claimed range. The surfactants are switchable and may be ionic or nonionic (0038). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the surfactant composition of Soane for aiding in the separation of solids from bitumen froth in the process of Hollander because Soane teaches that .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander and West as applied to claim 1, further in view of Ophus (US 2008/0169222).
With respect to claims 4 and 5, Hollander teaches separation of solids from bitumen with the optional use of caustic and surfactants (0019). Ophus teaches compositions for aiding in the removal of solids form heavy oil and bitumen (abstract). The compositions include an emulsion of limonene, water, and anionic surfactant (abstract). The water may be sodium bicarbonate (0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select the composition of Ophus including ionic surfactant and sodium bicarbonate aiding in the separation of solids from bitumen froth in the process of Hollander because Ophus teaches that the composition is useful for separating solids from bitumen. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander and West as applied to claim 1, further in view of Brown (US 2014/0262947).
With respect to claim 6, Hollander teaches treating a bitumen froth or diluted bitumen froth but is silent regarding the TAN. However, it is known that bitumen froth is a heavy hydrocarbon oil having a TAN greater than at least 0.1 or greater than 1 (0032 TAN of the heavy feeds; 0078 which includes diluted bitumen froth). 

Claims 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2013/0126448) in view of Soane (US 2011/0309001).
With respect to claims 1 and 12, McCabe teaches a system and method for improved separation of clarification of solids from a solid laden liquid (abstract). McCabe teaches wherein 
McCabe teaches a process of removing solids from hydrocarbon streams: providing an initial hydrocarbon stream having solids and water and feeding the stream to the separation vessel through an inlet header (figure 6; 0107). McCabe teaches feeding the hydrocarbon stream to a solids removal unit through an inlet, wherein the solids removal unit comprises a vessel, a distributor plate system (valve 22, inlet 24, angled baffle plates), a reduced solids outlet (34 139), an extracted solids outlet (74), and a mixture of water (the layer below the oil-water interface) and optional chemicals introduced into the flow path (0032; 0105). In one embodiment of figure 6, the inlet construction flowing the feed into a wall prior to entering the vessel would provide dampening of feed. McCabe teaches contacting the hydrocarbon stream via the distributor plate system with the water and chemical present in the lower portion of the vessel through the torturous flow path, separating the water and oil creating an oil surface, i.e. water/hydrocarbon interface (0107; figure 6). Figure 6 shows solids falling from the oil water interface, thus it appears some of the solids may still be entrained upon reaching the interface.  The solids are separated by gravity and fall to the bottom of the vessel (figure 6). McCabe teaches removing a stream reduced in solids (139) and 34 and a stream concentrated in solids (74). The extracted solids outlet is located within the water phase portion of the solids removal unit (figure 6). The reduced solids outlet is located above the water phase portion of the solids removal unit (figure 6). 
McCabe does not expressly teach wherein the chemical introduced into the pathway, which includes water below the oil interface, is a surfactant and wherein the surfactant reduces the interfacial tension between water molecules in the water and hydrocarbon molecules in the hydrocarbon stream.
Soane teaches ultra-low interfacial tension ("IFT") surfactants for application in the petroleum industry (0027). Such includes enhanced oil recovery, separation of crude oil, desalting, and bitumen extraction from oil sands including treating froth to separate solids, among others (0027-0028; 0052-0073). The surfactants cause hydrophilic portions, including solids and water, to “partition to the water phase” (0053 treating froth; 0061-0063 desalting).  The process includes adding the compound to an oil mixture and collecting the oil, optionally while adding additional water (0023-0024). Suitable surfactants will display very low interfacial tension with the oil feed (0027), including e.g. below 0.01 mN/m (table 1). The surfactants may be delivered in aqueous solution (0166), thus it would have been obvious to mix the surfactant with the water stream prior to contact with the hydrocarbon. The aqueous solution may have e.g. 1% surfactant by weight (0138; 0140; 0166-0167), which falls within or touches the claimed range. The surfactants are switchable and may be ionic or nonionic (0038). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the surfactant composition of Soane in the process McCabe for aiding in the separation of solids from hydrocarbon and into the water phase because McCabe teaches using additional chemicals to aid in separation and Soane teaches chemicals known for such.
With respect to claim 13, McCabe teaches wherein each plate within the plurality of angled plates is affixed to the inner walls of the vessel and contains an opening to permit ascension the liquid (figure 1). 
With respect to claim 14, McCabe teaches wherein each plate within the plurality of angled plates does not extend fully to each inner wall of the vessel thereby creating an opening to permit ascension of the hydrocarbon stream through the water phase of the vessel (figure 6), but is silent regarding wherein the vessel further comprises a support post; wherein each plate within the plurality of angle plates is affixed to the support post. However, it has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRANDI M DOYLE/Examiner, Art Unit 1771